Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Specification    
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/06/2020 and 04/15/2021 is being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-10,16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Devore et al, (WO 2017107117 A1) .
Pertaining to claim1,  Devore teaches A compound represented by the following Chemical Formula ( 1) ( see Devore claims 1-10, pages 4,5,13-15,17).
Pertaining to claim2,  Devore teaches A compound represented by the following Chemical Formula ( 2) ( see Devore claims 1-10, pages 4,5,13-15,17).
Pertaining to claim3,  Devore teaches A compound represented by the following Chemical Formula ( 1) ( see Devore claims 1-10, pages 4,5,13-15,17).
Pertaining to claim4,  Devore teaches A compound represented by the following Chemical Formula ( 1) ( see Devore claims 1-10, pages 4,5,13-15,17).
Pertaining to claim5,  Devore teaches A compound represented by the following Chemical Formula ( 1) ( see Devore claims 1-10, pages 4,5,13-15,17).
Pertaining to claim6,  Devore teaches A compound represented by the following Chemical Formula ( 1) ( see Devore claims 1-10, pages 4,5,13-15,17).
Pertaining to claim7,  Devore teaches A compound represented by the following Chemical Formula ( 1) ( see Devore claims 1-10, pages 4,5,13-15,17).
Pertaining to claim8,  Devore teaches A compound represented by the following Chemical Formula ( 1) ( see Devore claims 1-10, pages 4,5,13-15,17).
Pertaining to claim9,  Devore teaches A compound represented by the following Chemical Formula ( 1) ( see Devore claims 1-10, pages 4,5,13-15,17).
Pertaining to claim10,  Devore teaches A compound represented by the following Chemical Formula ( 1) ( see Devore claims 1-10, pages 4,5,13-15,17).
Pertaining to claim16,  Devore teaches A compound represented by the following Chemical Formula ( 1) ( see Devore claims 1-10, pages 4,5,13-15,17).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11-15,17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Devore et al, (WO 2017107117 A1) in view of Abe et al, WO 2017164268 A1 .
Pertaining to claim 11, Devore teaches A compound represented by the following Chemical Formula ( 1) ( see Devore claims 1-10, pages 4,5,13-15,17) but is silent about wherein coating composition further includes an ionic compound including an anion group represented by the following Chemical Formula 11; and a cation group represented by the following Chemical Formula 12:
However, in the same field of endeavor, Abe teaches this missing limitation of claim ( see claim 1-13 of Abe). In view of Abe, it would have obvious to one of ordinary skill in the art to incorporate this limitation in that of Devore for an improved light emitting device.
Pertaining to claim12,  Devore in view of Abe teaches the organic light emitting device of Claim 11, wherein at least one of R103, R108, R113 and R118 is a curing group ( see Devore claims 1-10, pages 4,5,13-15,17 and claims 1-13 of Abe).
Pertaining to claim13,  Devore in view of Abe teaches the organic light emitting device of Claim 11, wherein the curing group is any one selected from among the following structures listed in claim 13 ( see Devore claims 1-10, pages 4,5,13-15,17 and claims 1-13 of Abe).
Pertaining to claim14,  Devore in view of Abe teaches he organic light emitting device of Claim 11, wherein the anion group represented by Chemical Formula 11 is any one selected from among the following structures listed in claim 14 ( see Devore claims 1-10, pages 4,5,13-15,17 and claims 1-13 of Abe).
Pertaining to claim15,  Devore in view of Abe teaches he organic light emitting device of Claim 11, wherein the cation group represented by Chemical Formula 12 is any one selected from among the following structures listed in claim 5 ( see Devore claims 1-10, pages 4,5,13-15,17 and claims 1-13 of Abe).
Pertaining to claim17,  Devore in view of Abe teaches he organic light emitting device of Claim 11 wherein the curing group of Chemical Formula 11 is a vinyl group  ( see Devore claims 1-10, pages 4,5,13-15,17 and claims 1-13 of Abe).
Pertaining to claim18,  Devore in view of Abe teaches he organic light emitting device of Claim 11, wherein R103, R108, R113 and R118 are the same as or different from each other, and each independently a vinyl group or F ( see Devore claims 1-10, pages 4,5,13-15,17 and claims 1-13 of Abe).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAMADOU L DIALLO whose telephone number is (571)270-5449. The examiner can normally be reached M-F: 9:00AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALLEN L PARKER can be reached on (303)297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAMADOU L DIALLO/Primary Examiner, Art Unit 2819